Citation Nr: 0402205	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural high tone deafness, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1978 to October 
1981 and from August 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In May 2003, the appellant testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the RO.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The appellant has level II hearing in the left ear and level 
I hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (20032).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2003). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in September 2001 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in February 
2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised that VA was obtaining medical 
records from the Boston, Massachusetts, VA Medical Center, in 
August 2001, prior to its adjudication of the claim.  The 
appellant was also advised of evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in April 2003.  

The Board has carefully considered whether further 
notification should be accorded to the appellant of what 
evidence would substantiate this claim, in light of a 
precedential opinion decided after this matter was certified 
to the Board for review.   In Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), it was held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), required 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 11.  Pelegrini further held 
that in that case, VA failed to demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

The Court's decision in Pelegrini was focused upon the 
critical question of whether a claimant would be prejudiced 
by a VCAA advisement, after an adverse decision by the RO.  
Id. at 13.  Indeed, the Court in that case observed that VA 
had "failed to demonstrate that in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant."  (Italics added).  In its decision in Pelegrini, 
the Court had also previously observed that providing such 
notice after a claimant had received an initial unfavorable 
RO determination in a service connection claim would 
"largely nullify the purpose of the notice and prejudice the 
claimant by forcing him . . . to overcome an adverse 
determination."  Id.  Although it did not elaborate further 
as to the specific nature of a prejudicial impact, the Court 
also observed that a denial in such circumstances would 
deprive "a claimant of the gamut of VCAA rights during his . 
. . first bite at the adjudicatory apple."  

As in Pelegrini, the critical focus for resolution in this 
matter is whether the appellant is prejudiced by a post-RO 
decision VCAA advisement, with regard to the range of rights 
afforded under the VCAA.  In this regard, Pelegrini did not 
hold that a claim could not be examined to ascertain whether 
VA's post-adverse determination advisement would per se 
amount to prejudice the claimant.  

The Board has therefore undertaken scrutiny of whether the 
appellant has been prejudiced in any manner by the post-
rating decision VCAA advisement.  The record reflects that 
the appellant's substantially complete application was 
received in July 2001.  The appellant was notified that VA 
was obtaining medical records to substantiate his claim, and 
he was afforded a VA medical examination in August 2001.  
After the rating decision was issued in September 2001, and 
by letter dated in April 2003, the RO provided notice to the 
claimant regarding the duty to notify him of the evidence he 
must provide, and the evidence that VA would obtain on his 
behalf.  In direct response to that advisement, the appellant 
proffered lay statements relative to the severity of his 
hearing loss disability in May 2003, and specifically waived 
initial consideration by the RO of such evidence. 

Beyond the lay statements proffered, the advisements accorded 
to the appellant have not resulted in the obtaining or 
generation of any further evidence, and as exemplified in the 
appellant's waiver of RO consideration of the lay statements, 
the appellant apparently desires that the Board proceed to 
adjudication of this matter. 

As to the specific question of whether prejudice inures to 
the appellant, at this juncture, the claim remains open, and 
the RO's factual and legal determinations have no binding 
effect upon the Board.  By the filing of the Notice of 
Disagreement, the appellant has placed this matter in 
continuing controversy until the Board issues a final 
decision.  Thus, questions as to the proper and complete 
development of the evidence, the weighing of such evidence, 
whether the appellant's due process rights have been 
protected, and any other controlling determinations have not 
been adjudicated by VA.  

After careful consideration of the record from this light, 
the Board can glean no possible prejudice which would inure 
to the appellant from its adjudication of this claim, without 
a further advisement as to what evidence would substantiate 
the claim.  The appellant ultimately seeks an increased 
disability rating, and he has had ample advisement as to how 
the claim could be substantiated.  The Board presently 
reviews such advisements and has broad authority to order 
corrective action or further development of the evidence.  
Moreover, the statutes and regulations pertaining to the 
establishment of effective dates for compensation are well-
established in the law, and any procedural deficiency as to 
notification would not alter the mandates of such law.  

Conversely, and given its procedural posture, remanding this 
matter for additional advisement would only result in 
prejudice to the appellant.  Such action would render the 
rating decision promulgated prior to providing the appellant 
full VCAA notice void ab initio, which in turn would nullify 
the Notice of Disagreement and Substantive Appeal filed by 
the appellant.  Following notification of what could only be 
a reiteration of information under the VCAA conveyed to the 
appellant earlier, the appellant would have to file a new 
Notice of Disagreement, a new Statement of the Case would be 
required, as would the submission of a Substantive Appeal by 
the claimant - all resulting in nullification of the prior 
actions, and placing the appellant at the end of the line of 
cases waiting to be adjudicated.  

In sum, to continue this appeal would not be prejudicial 
error to the appellant.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc) (Observing that the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby); 38 U.S.C.A § 
5103(b) (Providing in substance that after advisement to the 
claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

As noted, VA has also conducted necessary medical inquiry in 
an effort to substantiate the claims.  38 U.S.C.A.§ 5103A 
(d).  The appellant was afforded a  VA medical examination in 
August 2001, conducted by a physician who reviewed the 
appellant's claims folder and reported relevant clinical 
testing.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini, supra. (Strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

The appellant argues that his service-connected hearing loss 
is more severe than is contemplated by the currently assigned 
disability rating.  Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claim and the appeal will be 
denied.

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2003).  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test.  38 C.F.R. § 4.85 (2003).  
To find the appropriate disability rating based on test 
results, the pure tone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, 
labeled from I to XI. See 38 C.F.R. § 4.85, Table VI.  The 
hearing impairment levels of both ears are then considered 
together to establish a disability rating for the hearing 
loss.  See 38 C.F.R. § 4.85, Table VII.  In order to 
establish entitlement to a compensable evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.

The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  However, these exceptional 
patterns are not shown to be present in this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  VA 
must derive the measurement of hearing loss by a mechanical 
application of the foregoing provisions of the Rating 
Schedule.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

A VA audiological evaluation in August 2001 revealed the 
following pure tone thresholds, in decibels:



HERTZ:





1000
2000
3000
4000
RIGHT

30
25
40
50
LEFT

30
25
45
65

Speech audiometry revealed speech recognition ability of  96 
percent in the right ear and of 90 percent in the left ear.

These findings correlate to a designation of level II hearing 
in the left ear and level I hearing in the right ear.  Table 
VII of 38 C.F.R. § 4.85 provides for a noncompensable 
evaluation under Diagnostic Code 6100 when a veteran has 
these levels of hearing.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


ORDER

The appeal is denied.


	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



